Per Curiam:
We are of the opinion that the undisputed facts stated in the petition, affidavits and papers in the liquidation proceedings amply justified the orders of the Special Term under which the Superintendent has taken possession of the property of the association.* We are also of opinion that the appellants are bound thereby. Not only was the association represented on the hearings, but these appellants themselves appeared upon a rehearing of the matter upon the merits, as the order of Justice Taylor at Special Term recites. The orders in the liquidation proceeding being in full force and effect, as was stipulated by appellants upon the trial in the equity cause, the trial court correctly disposed of the action *942by dismissing the complaint., The orders appealed from should, therefore, be affirmed, with ten dollars costs, and the judgment in the equity action affirmed, with costs. All concur. Order affirmed, with ten dollars costs and disbursements. Judgment affirmed, with costs.

See Insurance Law, § 63, added by Laws of 1909, chap. 300, as amd. by Laws of 1912, chap. 217; Laws of 1913, chap. 29, and Laws of 1918, chap, 119.— [Rep.